Citation Nr: 0206063	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  93-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Whether the January 1953 RO rating decision denying service 
connection for bilateral hearing loss should be reversed or 
amended on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1951 to December 
1951.

A January 1953 RO rating decision denied service connection 
for bilateral hearing loss.  The veteran was notified of this 
determination in January 1953 and he did not appeal.

In 1981, the veteran submitted an application to reopen the 
claim for service connection for bilateral hearing loss.  A 
January 1982 RO decision denied the requested benefit, and 
the veteran appealed this determination.  A January 1985 
Board of Veterans' Appeals (Board) decision denied service 
connection for bilateral hearing loss.

In 1992, the veteran submitted another application to reopen 
the claim for service connection for bilateral hearing loss.  
A July 1992 RO rating decision determined that there was no 
new and material evidence to reopen the claim for service 
connection for bilateral hearing loss, and the veteran 
appealed this determination.  A November 1994 Board decision 
determined that there was no new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss.

In September 1996, reconsideration of the January 1985 and 
November 1994 Board decisions was ordered by the authority 
granted to the Chairman in 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 2001).  A February 1997 Board decision by a 
reconsideration panel granted service connection for left ear 
hearing loss and determined that there was no new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss.

The veteran appealed the February 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 1998 joint motion to the Court, the parties 
requested that the February 1997 Board decision be vacated 
with regard to the issue of whether there was new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss and that the case be remanded for 
further development and readjudication of this issue, and to 
adjudicate the claim of whether the January 1953 RO rating 
decision contained CUE for failing to grant service 
connection for bilateral hearing loss.  In an April 1998 
order, the Court granted the parties' motion and the case was 
thereafter returned to the Board.

In a July 1998 letter, the Board asked the veteran's attorney 
to document her authority to represent the veteran and 
whether she wanted to submit additional argument and/or 
evidence with regard to the veteran's claims.  In July 1998, 
she submitted the requested documentation and a letter with 
attachments concerning the appellate issues.

In November 1998, the Board found that there was new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss and referred the case to the RO 
for consideration of this issue on a de novo basis, 
additional development, and consideration of the issue of 
whether the January 1953 RO rating decision contained CUE for 
denying service connection for bilateral hearing loss.  In 
1999, the file was returned to the Board.

In a July 1999 decision, the Board denied the appeal for 
service connection for right ear hearing loss and determined 
the January 1953 RO rating decision did not contain CUE for 
denying service connection for bilateral hearing loss.  The 
veteran then appealed the July 1999 Board decision to the 
Court.  In a January 2002 memorandum decision, the Court 
vacated the July 1999 Board decision determining that the 
January 1953 RO rating decision did not contain CUE for 
denying service connection for bilateral hearing loss and 
remanded that issue to the Board for readjudication.  The 
Court in the January 2002 memorandum decision noted that no 
additional argument had been made in the appellate brief 
related to the issue of service connection for right ear 
hearing loss and that the issue was considered abandoned.

In an April 2002 letter, the Board asked the veteran's 
attorney whether she had additional argument or evidence to 
submit with regard to the issue listed on the first page of 
this decision.  In correspondence received in April 2002, the 
attorney notified the Board that she had nothing else to 
submit.


FINDINGS OF FACT

1.  At the time of the January 1953 RO rating decision 
finding that the veteran had preservice hearing loss that was 
not aggravated by service, the facts known at the time were 
before the adjudicator and the law then in effect was 
correctly applied.

2.  No undebatable error in that rating decision has been 
identified which, had such error not been made, would have 
resulted in a manifestly different outcome.


CONCLUSION OF LAW

The January 1953 RO rating decision, denying service 
connection for bilateral hearing loss, may not be reversed or 
amended on the basis of CUE.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June to December 1951.

Service medical records show that the veteran underwent a 
medical examination in June 1951 for assignment to the 
Officer's Candidate Course.  His hearing to whispered voice 
and spoken voice was 15/15, bilaterally.  Hearing loss was 
not found and on a report of medical history completed at 
that time, the veteran reported no history of ear, nose or 
throat trouble.  Service documents of the veteran's treatment 
in November 1951 note that deafness of the left ear was found 
in October 1951.  

The service medical records show that the veteran was 
hospitalized in November 1951 with the diagnosis of deafness 
n.e.c. (not elsewhere classified).  He was to appear before a 
clinical board and ultimately go before a physical evaluation 
board.  It was recorded that he had noticed transient 
deafness without any other complaints, such as pain, etc. 
prior to entering service.  It was recorded that the deafness 
became pronounced when at Basic School.  He gave a history of 
marked hearing loss in the left ear since around the age of 
14 that was discovered by routine testing in school.  He felt 
that he was probably born that way.  At 14 he was able to 
hear with the left ear, but much less than with the right 
ear.  He felt that there was now definitely less (practically 
absent) hearing in the left ear.  There was no past or 
present history of ear infection or disease.  He reported 
noticing much more hearing difficulty in the past several 
months.  It was noted that audiometric readings taken in 
November 1951 were similar to readings taken in October 1951 
showing 10 decibel loss in the right ear and 80 to 90 decibel 
loss in the left ear.  The whispered and spoken voice test 
was 15/15 in the right ear; the spoken voice test in the left 
ear was 1/15; and the whispered voice test in the left ear 
was 0/15.  The diagnosis was deafness, n.e.c., left ear, 
cause unknown, EPTE (existed prior to entry into service), 
and not aggravated by active service.  It was determined that 
he did not meet the physical requirements of his rank because 
of left ear deafness.  He was found physically qualified for 
release to inactive duty.

In November 1952, the veteran submitted his initial claim for 
service connection for hearing loss.  In it, he reported 
total deafness in the left ear and slight deafness in the 
right ear that was first found in 1951.

The January 1953 RO rating decision found that the veteran's 
defective hearing preexisted his entry into service and was 
not aggravated thereby.

The veteran testified at a hearing in March 1996.  His 
testimony was to the effect that he had no hearing loss prior 
to service and that the January 1951 RO rating decision 
contained CUE for denying service connection for hearing loss 
on the basis that this condition preexisted service.  His 
testimony was to the effect that he was entitled to the 
presumption of hearing soundness at the time of entry into 
service because hearing loss was not found on medical 
examination for entry into service.

Statements and testimony from the veteran are to the effect 
that the January 1953 RO rating decision, denying service 
connection for bilateral hearing loss, was clearly and 
unmistakably erroneous.  Previous determinations of the RO 
are final and binding, and will be accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105(a).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication,  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).  The law in effect at the time of 
the disputed rating decision was to the same effect.  See 
38 U.S.C. Chapter 12A, Part I, Vet. Reg. No. 1(b) (1952 & 
Supp. 1958).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
left ear hearing loss clearly and unmistakably preexisted 
service based on all relevant evidence of record at the time 
of the January 1953 RO rating decision, denying service 
connection for hearing loss because it had preexisted service 
and was not aggravated by active service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (2001).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
Federal Circuit has held that service connection of a 
disability based on aggravation may be established for such 
veterans by symptoms indicative of a temporary increase in 
the severity of the preexisting condition as well as those 
indicative of a more permanent change in the condition.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Davis 
v. Principi, 276 F.3d 1341 (2002).  In this case, the 
evidence does not show that the veteran engaged in action 
with the enemy or was a prisoner-of-war in service.

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 3d 
1058 (Fed. Cir. 2000).  In this case, there is no medical 
evidence showing worsening of the veteran's hearing loss 
within the first post service year.

The Board recognizes that there is evidence in the veteran's 
claims folders with regard to his hearing loss that was 
received after the time the January 1953 RO rating decision 
became final.  That evidence may not be considered in 
determining whether there was CUE in the January 1953 RO 
rating decision.  The evidence of record at the time of the 
January 1953 RO rating decision, denying service connection 
for hearing loss, essentially consisted of statements from 
the veteran and service medical records.  The veteran's 
statements were to the effect that he had total deafness of 
the left ear and slight hearing loss of the right ear that 
was first found in service.  The service medical records did 
not show the presence of right ear hearing loss and the 
service medical records included statements from the veteran 
that he had left ear deafness prior to service since at least 
the age of 14 years and an opinion from a physician who 
concluded that the veteran's left ear deafness existed prior 
to entry into service and was not aggravated by service.  
Based on these facts, the conclusion in the January 1953 RO 
rating decision that the veteran's hearing loss preexisted 
his entry into service and was not aggravated thereby is not 
undebatably erroneous, because it is supported by clear and 
unmistakable medical evidence that the left ear hearing loss 
existed prior to service and was not aggravated therein.  

The Board acknowledges that the conclusion of the physician 
in service was based, at least in part, on the veteran's 
history.  Whether a veteran's history alone may be "clear 
and unmistakable" evidence sufficient to rebut the 
presumption of soundness is doubtful.  See Crowe v. Brown, 7 
Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 
(1995).  But the question is not whether, weighing the merits 
of the case de novo, the presumption is rebutted.  (This 
matter was resolved in the veteran's favor in the Board's 
decision of February 1997.)  Rather, the question now before 
the Board is whether, given the evidence and the law as they 
appeared before the rating board at the time of the 1953 
rating decision, the rating board's decision was clearly and 
unmistakably-undebatably-erroneous.  The Court's 
jurisprudence regarding the presumption of soundness did not 
exist in 1953.  Moreover, the veteran's statements regarding 
the history of his hearing loss, examinations of his ears and 
hearing acuity, and the absence of a history of recent 
disease or injury (the explosion was not mentioned in the 
record until a 1982 letter from the veteran) form a factual 
predicate for the medical professional's opinion that the 
hearing loss preexisted service and was not aggravated 
therein.  

The service medical records show that the veteran had normal 
hearing at the time of a medical examination in June 1951 for 
assignment to the Officer's Candidate Course and that he 
reported a history of no hearing problems at that time.  The 
clinical findings in the service medical records, however, 
contradict that evidence and show a history of hearing 
problems since the age of 14 years.  He also underwent a 
medical evaluation in November 1951 to determine his physical 
fitness for active service, and the examiner who reviewed the 
veteran's medical history concluded that the hearing loss 
existed prior to his entry into service and had not been 
aggravated by active service.  The conclusion that the 
veteran's hearing loss had not been aggravated by active 
service indicates that it underwent no increase in severity 
during active service.  After consideration of all the 
evidence of record at the time of the January 1953 RO rating 
decision, the Board finds that the evidence then of record 
was of sufficient weight and character that it was not clear 
and unmistakable error for the rating board to have found 
that the presumption of soundness was rebutted and that the 
left ear hearing loss was not aggravated in service.  Again, 
this review is not de novo.  The Board is not determining 
whether there is clear and unmistakable evidence to rebut the 
presumption of soundness.  Rather, the Board is deciding 
whether the 1953 rating board was undebatably wrong in doing 
so.  It was not.

A review of the evidence of record at the time of the January 
1953 RO rating decision shows that there was a tenable basis 
for that decision.  The evidence then of record does not show 
that the January 1953 RO rating decision was based on CUE for 
failing to grant service connection for hearing loss.  Hence, 
the Board finds that the evidence then of record does not 
support the veteran's claim that there was CUE in that 
decision.



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal to reverse or amend the January 1953 RO rating 
decision on the basis of CUE is denied.




			
	L. W. Tobin	Lawrence M. Sullivan


		
	J. E. Day



			
	Barbara B. Copeland	Steven L. Cohn


		
	N. R. Robin
Members, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

